By the Court,
unanimously. By the common law, the power and right of an administrator are given only by the court that appoints him. The power of an executor is given by the will of the testator; but his right to appear in any court, and the validity of his acts in that capacity, depend wholly on the probation of the will by the prerogative court, within the limits of that local jurisdiction, in which he claims the power to act.
In England, a will must be approved in every prerogative court, within the local limits of whose jurisdiction the testator died possessed of bona notabilia, in *89order to enable the executor to take possession of the goods.
The courts of probate in Connecticut have, as to this point, a jurisdiction co-extensive with the limits of the state, and no more.
During the union of the four original colonies of Atno England, in 1648, it was proposed by the board of commissioners, that “ if the last will and testament of any man be duly proved and certified from any one of the colonies, it shall be accepted and allowed in the rest; that if any planter or inhabitant die intestate, administration be granted by the colony to which he belonged, and the administration shall be in force for the gathering in the estate in the rest of the colonics.’' This proposition was approved and confirmed by the statutes of those colonies, and continued to be law, as long as those statutes remained in force. The statute of Connecticut was not repealed on the dissolution of the union, but was omitted in a subsequent revision of our laws. Still the practice has continued to allow, in our courts, the right of action to executors and administrators, empowered by the courts of the neighbour-ing states, and to consider all their acts in such capacity valid. This practice is not warranted by common law, or by any existing statute. It rests only on ancient custom; justified by convenience and reciprocity, so long as the neighbouring states allowed the same rights to executors and administrators, empowered by the prerogative courts of this state. The right is refused in the state of JVew-York. It has recently been denied in the supreme judicial court of Massachusetts.(a)
New trial to be granted.

 See the ease of Goodwin v. Jones, in 3 Mass. Rep. 514.